Citation Nr: 0805642	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 


FINDINGS OF FACT

1.  In an April 2003 rating decision that was not timely 
appealed, the RO denied a claim of entitlement to service 
connection for PTSD.

2.  The evidence added to the record since April 2003, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim. 

3.  The competent evidence does not establish that the 
veteran engaged in combat with the enemy.

4.  The evidence of record does not corroborate any of the 
veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the April 2003 Rating 
Decision is new and material, and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

2.  The April 2003 rating decision which denied the veteran's 
claims of entitlement to service connection for PTSD is 
final. 38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

3.     PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Claim to Reopen Based on New and Material Evidence

Historically, a claim of entitlement to service connection 
for PTSD was denied by the RO in a June 1995 rating decision.  
That adjudication also addressed claims of entitlement to 
service connection for a left leg injury and for arthritis of 
the arms and legs claimed as due to Agent Orange exposure.  
However, the notice letter accompanying that rating decision 
did not reference PTSD, and instead only informed the veteran 
as to the disposition of the other two issues.  Therefore, 
because the veteran did not receive notice of the adverse 
PTSD decision, and his appellate rights, that June 1995 
determination is not considered final.

In March 2003 and April 2003, the RO again considered a claim 
of entitlement to service connection for PTSD.  On those 
occasions, the claim was denied.  The veteran submitted his 
disagreement with the April 2003 determination, which was 
received in September 2003.  A statement of the case was 
issued in January 2004, and the veteran's substantive appeal 
was received in May 2004.  He was informed in a May 2004 
letter that the substantive appeal had not been timely filed.  
As such, the April 2003 rating decision became final.  See 
38 U.S.C.A. § 7105. 

Based on the procedural history outlined above, the issue for 
consideration with respect to the veteran's PTSD claim is 
whether new and material evidence has been received to reopen 
the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his claim after this date, the amended 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The RO appears to have reopened the claim in the February 
2005 rating decision on appeal.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

The evidence of record at the time of the last final April 
2003 Rating Decision denying the veteran's claims of 
entitlement to service connection for PTSD included service 
medical records, statements of the veteran and post-service 
treatment reports from the VA. 

The service medical records reflect complaints of depression 
or excessive worry, and nervous trouble of any sort, which 
were both appear to be indicated in a report of medical 
history completed at the time of the veteran's May 1968 
separation examination.  However, objective findings were 
normal at that time and throughout the veteran's active 
service.

The statements from the veteran described in-service 
stressors such as danger from snipers and mortars while 
hauling supplies.  In a March 2003 statement, the veteran 
explained that several trucks were lost to land mines and 
that several men in his company were killed or wounded.  He 
did not state whether he personally witnessed people being 
killed or wounded.  He did state that he saw many trucks 
explode from land mines and booby traps.  In that same 
letter, the veteran also stated that his military duties 
included transporting bodies to the morgue.    

The medical evidence of record at the time of the last final 
April 2003 rating decision included VA outpatient treatment 
reports.  Such reports revealed treatment for psychiatric 
symptoms, such as nightmares, anger and depression.  These 
records did not contain a diagnosis of PTSD.

Based on the above evidence, the RO denied the veteran's PTSD 
claim in April 2003.  The RO stated that service connection 
for PTSD was denied because there had been no evidence 
submitted to show to verify any of the veteran's claimed in-
service stressors.  Additionally, the medical records did not 
confirm a diagnosis of PTSD.  For these reasons, the claim of 
entitlement to service connection for a PTSD was denied.

The evidence added to the record since the time of the last 
final denial in April 2003 includes three VA outpatient 
treatment records showing impressions of "PTSD" in November 
2006, "Chronic PTSD" in January 2007, "Chronic PTSD" in 
February 2007. 

The Board finds that the VA clinical records noted above 
serve as a basis for reopening the veteran's previously 
denied claim of entitlement to service connection for PTSD.  
Indeed, this evidence was not previously before agency 
decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
last final April 2003 denial.  Moreover, because this 
evidence indicates a current disability of PTSD, which had 
been lacking in April 2003, it relates to an unestablished 
fact necessary to substantiate the claim.  

In sum, the requirements under 38 C.F.R. § 3.156(a) have been 
satisfied and the claim of entitlement to service connection 
for PTSD is reopened. 

Because the RO previously considered the merits of the 
underlying service connection claim in the April 2003 rating, 
the Board may proceed with appellate review at this time 
without prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

II. Service Connection-PTSD

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's military occupational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here the veteran has described several stressful in-service 
events. In February 1995 during a VA psychological evaluation 
the veteran described a stressful in-service event in which 
he was required to drive a refrigerator truck with dead 
bodies in it. 

In a letter written by the veteran received by the RO in 
April of 2003, he discussed the stressful events that he 
experienced in Vietnam.  His letter indicated that he served 
in the U.S. Army from June 1996 to June 1968 as a truck 
driver in the military.  He also operated a fork lift, and at 
times he had to transport bodies back to the morgue.  He 
stated that he had seen death and was exposed to life 
threatening situations throughout his entire tour of duty.  
He added that he saw many trucks and vehicles beside the 
road, blown up by land mines and booby traps.  He remarked 
that driving a truck and not knowing whether or not he was 
going to get ambushed or hit a land mine was traumatic hell. 

A May 2003 VA indicates a reported history of nightmares 
related to his time in Vietnam.  Specifically, in the 
nightmares he saw the bodies of people on the roadway, and 
had daydreams of the mines and snipers, particularly while 
driving on country dirt/gravel roads.  

An October 2004 VA treatment record contained the veteran's 
report that he woke up "in the middle of the night 
remembering killing children when he was in combat in 
Vietnam."  It was unclear whether that incident was based on 
a real or imagined stressor.  

In a PTSD Questionnaire filed with the RO in August 2005, the 
veteran reported another in-service stressor.  Specifically, 
he indicated that in June of 1967 "while returning to Chu 
Lai from Quang Ngai...there stood a woman and two kids 
screaming and crying, clothes torn off standing in path, on 
the narrow Hwy 1.  We started to slow down, but then, we 
started to get rifle fire.  I had no other at the time but to 
run them over.  We were about five miles from the Chu Lai 
Base Camp.  I was the driver.  I still see their faces as I 
pull the tractor and trailer over there bodies." He also 
discussed experiencing mortar attacks and stated that after 
an attack the "thought of possible mortar rounds coming in" 
has continued to affect his ability to rest.

In his June 2006 hearing before the RO, the veteran reported 
the traumatic incidents previously cited on his PTSD 
Questionnaire filed with the RO in August 2005.

The remaining testimonial and medical evidence indicates 
complaints and treatment for symptoms including nightmares, 
flashbacks, poor sleep, depression, anger, and alienation.  
Such evidence did not contain additional information 
detailing specific traumatic events such as to enable 
verification of the claimed stressors.  

The Board again notes that, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  Indeed, the 
veteran's DD-214 does not reveal any awards or decorations 
indicative of combat.  Moreover, the veteran's duty 
assignments in Vietnam as Stock Clerk, and his military 
occupational specialty of Supply Clerk are not suggestive of 
combat.  Moreover, while his personnel records also indicate 
a principal duty of "armorer," this is also not indicative 
of combat.  

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.    The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the case law 
from the Court would preclude the use of the claimant's own 
assertions as "other supporting evidence," nor would post-
service medical evidence suffice as "other supporting 
evidence."  To the extent that the term "other supporting 
evidence" in this context could consist of service department 
records, the Board finds that there are no service department 
medical or administrative records to establish that the 
claimant was in a plane crash, ship sinking, explosion, rape 
or assault, or had duty on a burn ward or in a graves 
registration unit.  Thus, the Board finds that the record 
does not contain "conclusive evidence" that the veteran 
"engaged in combat with the enemy."

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
the veteran's lay statements as to in-service stressors 
cannot be accepted without further corroboration through 
independent evidence.  Doran, 6 Vet. App. at 288-89.  In the 
present case, such corroboration is lacking, as will be 
explained below.  

The stressors as reported by the veteran are not verifiable 
based on the information provided in this case.  For example, 
he failed to provide sufficient detail as to the dates and 
location of the events he described.  Moreover, while he 
provided a date with respect to an incident in which he 
claims to have hit a civilian with his vehicle, it is highly 
unlikely that this type of incident could be verified through 
military documents.  Furthermore, the file does not contain 
any statements from fellow serviceman to verify the stressful 
events. 

For the foregoing reasons, the Board finds that an in-service 
stressor has not been demonstrated here.  As such, a grant of 
service connection for PTSD is not permissible.  In so 
finding, the Board acknowledges that the post-service medical 
records contain diagnoses of PTSD.  For example, a January 
2007, Veterans outpatient psychiatric treatment report 
contains an impression of "Chronic PTSD." Likewise a 
February 2007, Veterans outpatient psychotherapy treatment 
report contains an impression of "Chronic PTSD." 

Although an impression of Chronic PTSD has been made, this 
only satisfies one element of a service connection claim for 
PTSD.  Credible supporting evidence of an in-service stressor 
is still necessary and is lacking here.  

Again, without an established stressor, or evidence that the 
veteran engaged in combat with the enemy, the current 
diagnoses of PTSD cannot serve as a basis for a grant of 
service connection here.  Therefore, the claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant regarding the 
PTSD claim sent August 2004 and November 2004 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied. 

It is noted that the August 2004 and November 2004 letter 
does not explicitly cite the reason for the prior denial of 
PTSD service related benefits claim.  However, because the 
Board intends to reopen the matter for further consideration, 
the fact that the reason for the prior denial is not listed 
is not deemed prejudicial.  Consequently, the Board finds 
that adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004, that informed 
the appellant of what evidence was required to substantiate 
the claim(s) and of the appellant's and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.

Service connection for PTSD is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


